711 N.W.2d 381 (2006)
Melissa MIDDLETON, Sheila B. Meier, Joan E. Duncan, and Ann Zaenglein, Plaintiffs-Appellees,
v.
COUNTY OF MARQUETTE, Defendant-Appellant, and
McCabe's Quality Carpet & Linoleum, Inc., Interphase Office Interiors, Inc., and Haworth, Inc., Defendants.
Docket No. 128677, COA No. 251855.
Supreme Court of Michigan.
April 7, 2006.
On order of the Chief Justice, a stipulation signed by counsel for the parties agreeing to the dismissal of the appeal is considered and the appeal is DISMISSED with prejudice and without costs.